Citation Nr: 1742393	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  16-26 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

Whether new and material evidence has been received to reopen a claim of service connection for a right foot disability, to include right, fifth toe amputation. 



REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Michael Wilson, Counsel




INTRODUCTION

The Veteran served on active duty from March 1991 to September 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

Although the Veteran has argued that his current claim of service connection for right fifth toe amputation is distinct from previously denied claims of entitlement to service connection for hammertoes, the Board notes that the initial July 1994 rating decision that considered the Veteran's claim adjudicated the claim as one for a general foot condition.  Moreover, previously adjudicated claims for hammertoes affect the same anatomical region of the Veteran's right foot as his recent claimed disability involving right, fifth toe amputation.  Thus, the previously denied claims appear to the Board to be substantially similar to the broadened right foot disability claim now considered by the Board.  Cf. Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims for purposes of VA benefits).  Thus, before the Board can adjudicate the claim on appeal on its underlying merits, a determination must be made as to whether new and material evidence has been received to reopen the claim.  See 38 C.F.R. § 3.156(a) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a right foot disability, on the underlying merits, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  In an August 2010 rating decision, the AOJ declined to reopen a claim of service connection for right, fifth toe amputation, as a residual of hammertoes, and the Veteran did not perfect an appeal of the claim following issuance of a November 2012 statement of the case (SOC), and he did not submit new and material evidence within one year of the AOJ's decision.  

2.  Evidence received since the August 2010 rating decision and the November 2012 SOC is not duplicative or cumulative of evidence of record at that time, and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a right foot disability.  


CONCLUSIONS OF LAW

1.  The August 2010 rating decision that declined to reopen a claim of service connection for right fifth toe amputation, as a residual of hammertoes, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  Evidence received since the August 2010 rating decision is new and material; and the criteria for reopening the claim of entitlement to service connection for a right foot disability have all been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to the filing of the current claim to reopen the claim of entitlement to service connection for a right foot disability, the Veteran's prior request to reopen the claim of entitlement to service connection for right fifth toe amputation, as a residual of hammertoes, was denied by the AOJ in an August 2010 rating decision.  The Veteran did not perfect an appeal after issuance of a November 2012 SOC that also addressed the issue, and no new and material evidence relevant to the claim was associated with the claims file within one year of issuance of the decision.  See 38 C.F.R. § 20.202 (2016); see also 38 C.F.R. § 3.156(b).  The August 2010 rating decision, therefore, is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108.  The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the August 2010 rating decision and November 2012 SOC, evidence relevant to the right foot disability claim included the Veteran's service treatment records (STRs), and some VA treatment records dated through March 2010.  

Relevant evidence obtained since the August 2010 rating decision and November 2012 SOC includes VA treatment records dated from June 2013 through December 2013, reflecting treatment for right foot disability, a May 2016 statement from the Veteran, indicating that his disability claim should be based on a crush injury that took place during service, and not preexisting hammertoes; and January and November 2014 statements from the Veteran's treating VA podiatrist, noting the Veteran's belief that his right foot disability, consisting of right fifth toe amputation, was the result of injury during service when a buffer fell on his foot, crushing the toe, and that x-rays appeared to show healed fracture of the lateral base of his right, fifth digit, and that the digit healed in a mildly laterally displaced position and appeared to involve the joint..  

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate this claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the service connection claim for a right foot disability.  See 38 C.F.R. § 3.156(a).  The prior decisions, including the August 2010 rating decision and November 2012 SOC, denied the Veteran's claim as a result of a finding that his disability was the result of hammertoes that preexisted his entry into active service.  The new evidence clearly shows that the Veteran believes his current right foot disability to be the result of an injury that took place during service when a buffer reportedly fell on his foot.  The apparent deficiencies noted in the prior decisions are therefore abrogated by the new evidence.  Thus, this evidence is new and material and the service connection claim for a right foot disability is reopened.


ORDER

The claim of service connection for a right foot disability, to include right, fifth toe amputation, is reopened, and to this extent only, the claim is granted.


REMAND

VA treatment records associated with the claims file show that the Veteran underwent right, fifth toe amputation at the Jamaica Plains VA Medical Center (VAMC) in February 2008.  The operation report and associated treatment records have not been associated with the claims file.  See 38 C.F.R. § 3.159(c) (2016).  Additionally, in an August 2010 statement, the Veteran reported receiving treatment at the Jamaica Plains VAMC and the Bedford VAMC.  While sparse VA treatment records have been obtained over the years, a complete copy of the Veteran's VA treatment records from these facilities has not been associated with the claims file.  See id.; see also Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance).

The Veteran's service treatment records note that he suffered a crush injury to the right, fifth two in approximately July 1991.  X-rays showed posttraumatic changes, and bone irregularity at the fifth sesamoid.  The Veteran has contended, and submitted evidence from his VA podiatrist which would appear to support his contention, that the right fifth toe amputation was the result of the in-service crushed right, fifth toe injury.  To date, however, a medical opinion has not been obtained as to the nature and etiology of the Veteran's right foot disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the appeal is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a complete copy of the Veteran's VA treatment records from the Boston VA Healthcare System, to include from the Jamaica Plains VAMC, and from the Edith Nourse Rogers Memorial Veterans Hospital (Bedford VAMC) in Bedford, Massachusetts, pertaining to treatment for right foot disability, to specifically include the February 2008 operation report for right, fifth toe amputation, and associated pre-operative and post-operative treatment records.  

2.  Then, schedule the Veteran for an appropriate orthopedic VA examination for his claimed right foot disability.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should specifically diagnose and describe all right foot disabilities found to be present, to include right, fifth toe amputation.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such right foot disability had its onset during active service or is related to any in-service disease, event, or injury, to specifically include the Veteran's noted crush injury in his service treatment records, reportedly as a result of a buffer falling on his foot.  

If the examiner determines that current right foot disability is not at least as likely as not etiologically related to the Veteran's service, including as a result of the crush injury incurred during service, but is at least as likely as not the result of hammertoe disability noted on the Veteran's January 1991 enlistment examination, the examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such hammertoe disability involving the right foot increased in disability during that period of service.  In providing this opinion, the examiner should address specific instances of reported right foot and toe symptoms during service. 

If the examiner determines that a hammertoe disability involving the right foot at least as likely as not increased in severity during service, the examiner should provide an opinion as to whether such increase in severity was clearly and unmistakably (highest degree of medical certainty) due to the natural progression of the disability.

The examiner must provide reasons for his/her opinion, and should specifically address the Veteran's lay contentions and the medical evidence of record, to specifically include the January and November 2014 letters from the Veteran's treating VA podiatrist, noting that x-ray studies appeared to show healed fracture of the lateral base of his right, and that the digit healed in a mildly laterally displaced position and appeared to have involved the joint.

4.  Readjudicate the issue on appeal.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


